UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                  No. 00-50140



                          UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,


                                     VERSUS


                              CHARLES PHILIP AKIN,

                                                        Defendant-Appellant.




                Appeal from the United States District Court
                      For the Western District of Texas
                              (SA-97-CR-131-1-HFG)
                                  May 16, 2001
Before JONES, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Defendant-Appellant Charles Philip Akin appeals his conviction

and sentence for conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371; mail fraud, in violation of 18 U.S.C.

§§       2,   1341;   money   laundering,     in   violation   of   18   U.S.C.

§ 1956(a)(1)(A)(i); and submitting false claims, in violation of 18

U.S.C. §§ 2, 287.        Finding no reversible error, we affirm.

     *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Akin is a dentist, who engaged in the medical supply business

from 1991 to 1993.      He manufactured a type of wheelchair cushion

costing $45 that he marketed to nursing homes as an “orthotic”

device reimbursable by Medicare.           To this end, Akin became a

Medicare provider and received $1,289 per device.

      Ultimately,     the   government   indicted    Akin   and   two   other

defendants2 in connection with the filing of false claims with

Medicare.       Under the Medicare program, Medicare providers are

furnished with a handbook dealing with the billing of medical

equipment supplies and periodically receive newsletters discussing

covered   and    non-covered    supplies     and   services.      To    obtain

reimbursement, a health care supplier submits claims to Medicare

carriers on a standardized form, commonly referred to as the HCFA-

1500 Form.      That form requires the use of a standardized code to

define the service or product for which reimbursement is requested,

and health care suppliers have the responsibility of accurately

identifying the service or product administered to recipients.

According to the government, Akin billed his wheelchair cushion

under Code L0430, which pertained to items qualifying as “TLSO

[Thoracic    Lumbar    Sacral   Orthotic],     anterior-posterior-lateral

control (body jacket), with interface material, custom fitted,”

notwithstanding the fact that he knew that his product was not an

orthotic device, but a non-reimbursable wheelchair cushion.


  2
   The other two defendants are not a part of this appeal.

                                     2
     The jury convicted Akin on all counts of the indictment, and

among other things, he was sentenced to 87 months of imprisonment,

substantially   less   than   the   statutory   maximum.   This   appeal

followed.

     On appeal, Akin raises several points of error.         First, he

contends that the indictment should have been dismissed because the

basis for those charges was a vague and indefinite Medicare claims

code, which failed to give him fair notice of the illegality of his

conduct.    Next, Akin maintains that the individual or cumulative

error of the district court in admitting certain lay testimony, in

denying his motion to suppress, and in refusing his proposed jury

instructions mandates reversal of his conviction.          Finally, he

asserts that his sentence violated Apprendi v. New Jersey, 120 S.

Ct. 2348 (2000), because it was enhanced based on facts that were

not included in the indictment nor found by a jury beyond a

reasonable doubt.

     After having the benefit of oral argument and thoroughly

reviewing the briefs, the record excerpts, and pertinent portions

of the record, and the applicable law, we conclude that the

district court did not commit any reversible error with respect to

the points raised by Akin. Accordingly, the judgment of conviction

is AFFIRMED.




                                     3